DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objection based upon Applicant’s submission of new figures.

Specification
Examiner withdraws the specification objection based upon Applicant’s submission of new figures.

Terminal Disclaimer
The terminal disclaimer filed on August 26, 2022 disclaiming the terminal portion of any patent granted on this application which would beyond the expiration date of US 11,121,149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 2-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2,
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
that the isolation dielectric has the same thickness as the gate dielectric. 
Looking at figures 11A-11C of Liu one can see that gate dielectric (figure 5A-C element 54) is thinner than the isolation dielectric (figure 11A element 63).
Regarding claim 10,
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
further comprising an etch stop dielectric layer overlying the alternating stack, wherein each drain-select-level assembly of the array of drain-select-level assemblies vertically extends through a respective opening in the etch stop dielectric layer, and the isolation dielectric extends through an opening in the etch stop dielectric layer.
The prior art does not teach the etch stop layer, and the drain elect level assemblies (figure 3A and 11A-C show the drain-select-level assemblies 60).
Regarding claim 12,
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach:
wherein each drain-select-level assembly of the array of drain-select-level assemblies comprises a drain-select-level dielectric core laterally surrounded by a respective one of the drain-select-level channel portions.
The prior art does not teach the dielectric core. The dielectric core is shown in Applicant’s figure 89F as element 162.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822